Citation Nr: 0607445	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-33 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The appellant, the wife of the veteran, appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition for the appellant's appeal has been obtained.  

2.  The veteran's death certificate shows that he died in 
September 1968, and the immediate cause of death was listed 
as cardio-respiratory failure due to a penetrating gunshot 
wound of the brain.  It was noted that the veteran had been 
shot by another person.  

3.  At the time of the veteran's death, service connection 
had been established for sinusitis and pes planus.

4.  The cause of the veteran's death developed many years 
after service and was not the result of a disease or injury 
incurred in active service.



CONCLUSION OF LAW

The requirements for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 
3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the appellant with 
notice of the VCAA in December 2003, prior to the initial 
decision on the claim in February 2004.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the December 
2003 VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection in 
this case.  Specifically, the letter stated that the evidence 
must show that the veteran died while on active duty; died 
from a service-related injury or disease; or, died from a 
nonservice-related injury or disease and was receiving, or 
was entitled to receive, VA compensation for service-
connected disability that was rated as totally disabling for 
at least ten years immediately before his death, since his 
release from active duty and for at least five years 
immediately proceeding his death, or for at least one year 
before his death if the veteran was a former prisoner of war 
who died after September 30, 1999.  Additionally, the May 
2004 Statement of the Case (SOC) notified the appellant of 
the reasons for the denial of her application and, in so 
doing, informed her of the evidence that was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death.

In addition, the RO informed the appellant in the December 
2003 letter about the information and evidence that VA would 
seek to provide.  In particular, the letter stated that 
reasonable efforts would be made to obtain the evidence 
necessary to support her claim and that VA would assist in 
obtaining records, including medical records, employment 
records, and records from other Federal agencies.  

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
RO told the appellant that she must provide enough 
information about the veteran's records so that VA could 
request them from the person or agency that has them.  The 
letter also requested that she complete and return a VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs (VA), if the veteran had 
received any private medical treatment.  In addition, the 
December 2003 letter informed the appellant that it was her 
responsibility to ensure that VA received those records and 
that she still had to support her claim with appropriate 
evidence.

Although the VCAA notice letter that was provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  In this regard, the RO has informed 
the appellant in the rating decision and statement of the 
case (SOC) of the reasons for the denial of her claim and, in 
so doing, informed her of the evidence that was needed to 
substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claim.  

The Board does acknowledge that a medical opinion has not 
been obtained in connection with the appellant's claim for 
service connection for the cause of the veteran's death.  
Under the VCAA, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, a VA medical opinion is unnecessary to decide 
the claim for service connection for the cause of the 
veteran's death because such an opinion would not provide any 
more information than is already associated with the claims 
file.  As will be explained below, the veteran has not been 
shown to have had a psychiatric disorder, cardiovascular, or 
respiratory disorder in service.  The record contains no 
probative evidence that demonstrates otherwise.  Therefore, 
because there is no event, injury, or disease in service to 
which the veteran's death could be related, the Board finds 
that a VA medical opinion is unnecessary.  38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).  

VA has also assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the appellant's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.


Law and Analysis

The appellant contends that service connection should be 
granted for the cause of the veteran's death.  More 
specifically, she claims that the veteran had a service-
related psychiatric disorder that contributed to his death.  
In this regard, she has stated that the veteran's psychiatric 
disorder caused him to threaten her, which in turn led her to 
shoot him in self-defense.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted.  A supplementary medical certificate indicates 
that the veteran died in September 1968 and that an autopsy 
had been performed.  The immediate cause of death was listed 
as cardio-respiratory failure due to a penetrating gunshot 
wound of the brain.  It was noted that the veteran had been 
shot by another person.  A police report indicated that the 
veteran's wife had reported the incident.  In particular, she 
related that the veteran had entered the house with a gun and 
threatened to shoot her.  She admitted that she shot him 
instead.  A December 1968 VA administrative decision 
determined that the appellant's actions were justified, as 
she had acted in self-defense.  Thus, she was found to be 
eligible for death pension benefits.  

At the time of the veteran's death, service connection had 
been established for sinusitis and pes planus.  The medical 
evidence of record does not show, nor does the appellant 
contend, that the veteran's service-connected sinusitis 
and/or pes planus were a principal or contributory cause of 
his death.  In fact, the veteran's death certificate does not 
make any reference to sinusitis or pes planus.  Therefore, 
the Board concludes that the veteran's service-connected 
sinusitis and pes planus were not a principal or contributory 
cause of death.

In addition, the Board finds that the veteran did not have a 
psychiatric, cardiovascular, or respiratory disorder that was 
causally or etiologically related to his military service.  
The Board notes that an August 1964 rating decision denied 
service connection for a nervous disorder, including chronic 
brain syndrome associated with alcoholism intoxication with 
behavioral reaction (paranoid personality).  The veteran's 
service medical records are negative for any complaints, 
treatment, or diagnosis of a psychiatric, cardiovascular, or 
respiratory, disorder.  He did not seek treatment for a 
psychiatric disorder until many decades following his 
separation from service, and the medical evidence of record 
does not document any treatment for a cardiovascular or 
respiratory disorder during his lifetime.  In fact, the 
veteran did not have any cardio-respiratory problems until he 
was shot in 1968, and the supplementary medical certificate 
specifically indicated that his cardio-respiratory failure 
was due to a gunshot wound to the brain.  Therefore, the 
Board finds that a psychiatric, cardiovascular, or 
respiratory disorder did not manifest in service or for many 
years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a 
psychiatric disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a psychiatric disorder is itself evidence which tends to show 
that a psychiatric disorder did not have its onset in service 
or for many decades thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board acknowledges the appellant's contention that the 
veteran had a psychiatric disorder that contributed to his 
death.  However, even assuming that the veteran's psychiatric 
disorder did contribute to his death, the appellant's 
assertions are the only evidence contained in the claims file 
showing that the veteran's psychiatric disorder was causally 
or etiologically related to his military service.  The 
appellant is not a medical professional, and therefore her 
beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the Board finds that a preponderance 
of the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for the cause of the veteran's death is not 
warranted.  








ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


